Disciplinary Proceeding. This matter coming on for consideration by the Court upon Recommendations and Submission of Record by the Disciplinary Board, and Charles Driscoll appearing in person before the Court; Mr. Chief Justice Oman, Mr. Justice McManus, Mr. Justice Stephenson, Mr. Justice Montoya and Mr. Justice Sosa sitting; NOW, THEREFORE, IT IS ORDERED that the Recommendations of the Disciplinary Board be and the same are hearby adopted and approved by the Court; that Charles Driscoll be and he hereby is publicly censured by the Supreme Court by reason of his violation of Disciplinary Rule 1-102(A)(6), and engaging in conduct in violation of Disciplinary Rule 1-102(A)(6). S/JOHN B. McMANUS, Jr., Acting Chief Justice of the Supreme Court